Mrs. W. F. Aiken, hereinafter called the plaintiff, sued J. E. Carroll, called the defendant, seeking to recover the penalty for overcharge and attorney's fees, under the emergency price control act, concerning a washing machine which the defendant had sold to the plaintiff. The plaintiff alleged that the defendant had charged her $175 for the machine, whereas the ceiling price under the said act was only $27.50, and that she had paid to the defendant her household effects, amounting to an agreed price of $62, and had paid the balance in cash; that, on account of the condition of the washing machine, it was not at all suited for the purpose for which she bought it, and was not worth for any purpose over the ceiling price of $27.50.
The defendant filed an answer, denying liability on two grounds: (a) that, on account of the nature of his business, he did not come under the provisions of the act; and (b) that he did not receive any cash money at all from the plaintiff, but the transaction was an exchange of property only. The case was submitted to a judge of the civil court of Fulton County, to pass upon the law and facts without a jury. The judge found for the plaintiff in the sum of $113, in addition to $50 as a *Page 471 
reasonable attorney's fee. A motion for a new trial was filed by the defendant on the general grounds only. This motion was overruled and the defendant excepted.
While the evidence was conflicting on some of the material issues, there is sufficient evidence to sustain the judge's finding. That being true, this court is without authority of law to disturb it.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED FEBRUARY 15, 1946.